112 Ga. App. 458 (1965)
145 S.E.2d 622
COLUMBUS BANK & TRUST COMPANY
v.
FRYER CHEVROLET, INC. et al.
41554.
Court of Appeals of Georgia.
Submitted October 6, 1965.
Decided October 15, 1965.
Swift, Pease, Davidson & Chapman, W. M. Page, for plaintiff in error.
George C. Kennedy, H. Briscoe Black, contra.
HALL, Judge.
Where a petition is brought in three counts and general demurrers are sustained as to counts 2 and 3, the "cause" is still pending in the court below and exceptions to the sustaining of these demurrers are premature. McFarland v. Lumpkin, 108 Ga. App. 370 (133 S.E. 117).
Writ of error dismissed. Bell, P. J., and Frankum, J., concur.